Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 and 13-20 are pending.
Claims 1-8 and 13-20 are rejected.
Claims 1-2, 4-5, 13-15, and 17-19 are amended.
Claims 9-12 and 21-22 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-8 and 13-20 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 13 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A method of improving accuracy of a healthcare diagnostic test, the method comprising: receiving, by a computing device, a first individual test result of a first analytic test performed on a subject; determining, by the computing device, a pre-test probability of a condition for the subject; determining, by the computing device, a likelihood ratio of the first analytic test; determining, by the computing device, augmentation information that affects the likelihood ratio of the first analytic test; generating, by the computing device, an adjusted likelihood ratio using the augmentation information by providing the augmentation information to a multivariate model associated with the first analytic test; determining, by the computing device, a post-test probability of the condition based on the first individual test result, the pre-test probability, and the adjusted likelihood ratio; receiving, by the computing device, a second individual test result of a second analytic test performed on the subject; adding, by the computing device, the second individual test result and the augmentation information to a set of training data collected from a plurality of individual test results of the second analytic test performed on a plurality of subjects; and updating, by the computing device, the multivariate model associated with the first analytic test using machine learning techniques applied to the training data”.
The limitations of receiving a first individual test result of a first analytic test performed on a subject; determining a pre-test probability of a condition for the subject; determining, a likelihood ratio of the first analytic test; determining, augmentation information that affects the likelihood ratio of the first analytic test; generating, an adjusted likelihood ratio using the augmentation information by providing the augmentation information to a multivariate model associated with the first analytic test; determining, a post-test probability of the condition based on the first individual test result, the pre-test probability, and the adjusted likelihood ratio; receiving, a second individual test result of a second analytic test performed on the subject; adding, the second individual test result and the augmentation information to a set of training data collected from a plurality of individual test results of the second analytic test performed on a plurality of subjects; and updating, the multivariate model associated with the first analytic test using machine learning techniques applied to the training data, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receiving, determining, generating, adding, and updating, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 13 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a certain method of organizing human activity because it recites managing personal behavior or relationships or interactions between people. 
Dependent claims 2-8 and 14-20 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 13. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-8 and 13-20 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “computing device”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 2 and Pages 2-4, of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “by the computing device”, which amounts to limiting the abstract idea to the field of technology/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving… an individual test result” and “presenting… the post-test probability”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-8 and 14-20 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1 and 13, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 1-8 and 14-20 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1 and 13 and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-8 and 13-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 08/12/2022 have been fully considered. Regarding the 35 U.S.C. 102 Rejection, Examiner finds the Applicant’s amendments and arguments persuasive. The closest prior art Kline (US 20030191666 A1) teaches a system and method of determining the pre and post-test probability for a patient having a life-threatening disease process by comparing clinically relevant data to a database of patients previously tested to determine the percentage of matching individuals who were finally determined to have a life-threatening disease. The present invention also provides an electronic form and bedside method for rapidly collecting and assimilating data on both a reference population and patients for whom pretest and post-test probabilities are to be determined. Kline does not teach by providing the augmentation information to a multivariate model associated with the first analytic test and receiving, by the computing device, a second individual test result of a second analytic test performed on the subject; adding, by the computing device, the second individual test result and the augmentation information to a set of training data collected from a plurality of individual test results of the second analytic test performed on a plurality of subjects; and updating, by the computing device, the multivariate model associated with the first analytic test using machine learning techniques applied to the training data. Therefore, the 35 U.S.C. 102 Rejection is withdrawn.
Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims integrate the abstract idea into a practical application. Examiner respectfully disagrees. The abstract idea is merely being applied or linked to generic computer tool (i.e. model, machine learning, or applied to training data), which is not shown as improvement or integrated into a practical application. Therefore, the claims are not 101 eligible. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686